Braley, J.
The plaintiff, a member of the bar, sues in contract to recover the value of professional services rendered the defendant, or the American Voting Machine Company at the defendant’s request, who had no authority from the company to employ him. The jury could find on the plaintiff’s testimony that he called the defendant by telephone, “ and told him what I had been doing up to that minute, and said it was necessary for me to have those corporate records and look them all over from the beginning to the end of the corporation.” In confirmation of this conversation, the plaintiff wrote October 18, 1921, and caused to be mailed, a letter, the admission of a copy of which in evidence, the original not having been produced, is the only exception shown by the record. It was for the jury to determine notwithstanding his denial, whether the defendant received *281the letter, stating that the plaintiff had “ made an exhaustive examination of the law of this case,” and requesting the records and minutes of the various meetings of the corporation, without a full examination of which he would be unable to render an opinion. The defendant contends, that the letter was a mere self-serving statement requiring no reply, and that failure to answer it could not be considered as an admission of the alleged facts as therein contained. Pye v. Perry, 217 Mass. 68, 71. It is manifest, however, that the letter, which referred with sufficient detail to what he had been doing, and to the necessary investigation which still remained, is not open to this objection. The writing of this letter, viewed in the light of all the evidence relating to the character of the services, the jury could say was as much a part of his work as any of the other items in the account annexed. Salisbury v. Gourgas, 10 Met. 442, 444. Noble v. Mead-Morrison Manuf. Co. 237 Mass. 5, 18.

Exceptions overruled.